DETAILED ACTION
	The following is in response to the amendments and arguments filed and entered with the RCE filed 8/9/2021 and supplemental amendment filed 8/25/2021 in response to the Patent Board Decision of 06/07/2021.  Claims 1-24 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/9/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.





	USPTO Revised Guidance
The PTO recently published revised guidance in the Federal Register concerning the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (hereinafter “Revised Guidance”) (https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf).
Under the Revised Guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a-c), (e-h)) 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
See Revised Guidance.
Step 2A(i) — Abstract Idea
Informed by our judicial precedent, the recent Revised Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation:
(a)    Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)    Certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)    Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent eligible at Step 2A(i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance. 
However, if the claim recites a judicial exception (i.e., an abstract idea enumerated above, a law of nature, or a natural phenomenon), the claim requires further analysis for a practical application of the judicial exception in Step 2A (ii).
Step 2A (ii) Practical Application
If a claim recites a judicial exception in Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A (ii) by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The seven identified “practical application” sections of the MPEP, cited in the Revised Guidance under Step 2A (ii), are:
(1)    MPEP § 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
(2)    MPEP § 2106.05(b) Particular Machine
(3)    MPEP § 2106.05(c) Particular Transformation
(4)    MPEP § 2106.05(e) Other Meaningful Limitations
(5)    MPEP § 2106.05(f) Mere Instructions to Apply an Exception
(6)    MPEP § 2106.05(g) Insignificant Extra-Solution Activity
(7)    MPEP § 2106.05(h) Field of Use and Technological Environment
If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.
Step 2B “Inventive Concept” or “Significantly More”
Under the Revised Guidance, it is possible that a claim that does not “integrate” a recited judicial exception into a practical application under Step 2A (ii) is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception (e.g., because the additional elements were unconventional in combination). Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, we must evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
 Under the Revised Guidance, we must consider in Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.” See Revised Guidance, III.B.
In the Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).
See Berkheimer Memo.
The analysis in Step 2B further determines whether an additional element or combination of elements:
(a)    Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
(b)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Revised Guidance, and see Berkheimer Memo.
If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
However, if a determination is made that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible under Step 2B, and the claim should be rejected for lack of subject matter eligibility.

Claims 1 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite obtaining insurance claims data, generating and displaying an interactive visualization user interface. 
The limitation of obtaining insurance claims data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “electronically…at a first computer system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “electronically…at a first computer system” language, “obtaining” in the context of this claim encompasses the user manually obtaining claims data. Similarly, the limitation of generating and displaying an interactive visualization user interface, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “at a third computer system” language, “generating and displaying” in the context of this claim encompasses the user analyzing that the insurance data for fraud. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements – using a first, second and third computer system to perform the obtaining, generating displaying and storing steps. The systems in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining information based on a fraud detection) such that it amounts no more than mere 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a first second and third computer system to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The claims are directed to the abstract idea of fraud monitoring.  The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than mere instructions to implement the idea on a computer. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, 
The claim as a whole, does not amount to significantly more than the abstract idea itself because: the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and, the claim does not move beyond a general link of an abstract idea to a particular technological environment.  
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea and are simply a generic recitation of a computer and a computer network performing their generic computer functions. The claim amounts to no more than stating monitor fraud on a computer and send data over a network. Taking the elements both individually and as a  perform purely generic computer functions. The claims as a whole do not amount to significantly more than the abstract idea itself. Accordingly, claims 1 and 13 are ineligible. The claim recites the additional elements of a computer system and a network detection module to perform the identifying, generating, displaying and storing steps. The computer systems and algorithm/model are recited at a high level of generality and only performs generic functions of manipulating information and transmitting that information. Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The network limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. Therefore, the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Further, the elements of the dependent claims 2-125 and 14-24 (locally storing, multiple modules, processing raw claims data, formatting data, processing data, generating, degree of fraud, executing an algorithm, graphing data, etc.) do not cause the independent claims to be eligible and are therefore rejected for similar reasoning as claims 1 and 13.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 7-16, 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zizzamia et al. (US 2014/0058763 A1).
Specifically as to claims 1 and 13, Zizzamia et al. disclose a system and related method for computerized fraud detection using machine learning and network analysis, 5comprising: a first computer system in electronic communication with a second computer system via a communications network, the first computer electronically obtaining insurance claims data from the second computer system (see para 0024), wherein: the first computer system executes a network detection module that processes the insurance claims data received from the second computer system using at least one machine learning algorithm which automatically identifies network nodes, edges, and relationships based on the processed insurance claims data, the identified network nodes, edges, and relationships 15indicative of potential insurance fraud (see figure 5 and para 319); and a third computer system in electronic communication with the first computer system via the communications network, wherein: 20the third computer system generates and displays an interactive visualization user interface to a user of the third computer system, the interactive visualization user interface including an interactive graphical representation of the identified network nodes, edges, and relationships indicative of potential insurance fraud (see paragraph 112, figs 12a, 12b and para 359) and wherein: the first computer system generates a plurality of variables sored in at least one of a supervised model variable table or an unsupervised variable table, the plurality of variables automatically improving subsequent machine learning behavior of the network detection module (see para 14, 16, para 48 analyze for content and capability to predict fraudulent claims, table 1, para 78-84) but does not specifically disclose machine learning for identifying network nodes, edges and relationships.21MEl 21360036v.1 
Chen et al. disclose machine learning for fraud detection including the use of supervised and unsupervised models in fraud detection with improving machine learning behavior and the 
It would have been obvious to one of ordinary skill in the art to include in the financial system of network analysis of Zizzamia et al. the ability to use machine learning algorithms to  identify network nodes, edges and relationships as taught by Chen et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, Chen et al. provides reference to Bolton et al (2002) to provide it is well known to use supervised and unsupervised models in fraud detection (see Section IV, further, Bolton et al. pages 237-238 specifically with reference to graph theory).  Bolton et al. has been provided for reference to show skill in the art at the time.
	Specifically as to claims 2 and 14, claims database stored on the first computer system, the claims database locally storing the insurance claims data received from the second computer system (see fig 2 para 316). 
	Specifically as to claims 3 and 15, wherein the network detection module further comprises a claims data processing module, an entity and event resolution module, a network analysis module, a network scoring module, and a user interface module figures 1 and 4 and para 064).10 
	Specifically as to claims 4 and 16, wherein the claims data processing module electronically receives and processes raw claims data (see para 553). 

Specifically as to claims 8 and 20, wherein the network analysis module processes output from the entity and event resolution module to automatically generate one or more networks linking 22MEl 21360036v.1entities and events identified by the entity and event resolution module, the one or more networks including the nodes, edges, and relationships (see para 112). 
Specifically as to claims 9 and 21, wherein the network scoring module scores each network 5generated by the network detection module to provide an indication of a degree of fraud occurring within the network (see para 106). 
Specifically as to claims 10 and 22, wherein at least one of the network analysis module or the network scoring module executes a supervised machine learning algorithm (see para 159). 
Specifically as to claims 11 and 23, wherein at least one of the network analysis module or the network scoring module executes an unsupervised machine learning algorithm (see para 166). 
Specifically as to claims 12 and 24, wherein the user interface module generates the interactive 15graphical representation of the identified network nodes, edges, and relationships indicative of potential insurance fraud, and transmits the graphical representation to the interactive visualization interface for display to the user (see para 352 and figure 10).

Claim 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zizzamia et al. in view of Chen et al. (2014) as applied above in view of Hildreth et al. (US 2010/0174813 A1).

 Hildreth et al. disclose removing personal information from the raw claims data using the claims data processing module (para 0076, Fig. 3). 
It would have been obvious to one of ordinary skill in the art to include in the financial system of network analysis of Zizzamia et al. and Chen et al.  the ability to remove personal data as taught by Hildreth et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zizzamia et al., Chen et al. (2014) and Hildreth et al. (US 2010/0174813 A1) (as applied above) further in view of Jost et al. (US 2013/0085769 A1).
	Specifically as to claims 6 and 18, Zizzamia et al. in view of Chen et al. and  Hildreth et al. do not specifically disclose wherein the claims data processing module formats the raw data into a common data storage format. 
 Jost et al. disclose it is well known to in fraud control and prevention modeling wherein the claims data processing module formats the raw data into a common data storage format (para [0126]). 
It would have been obvious to one of ordinary skill in the art to include in the financial system of network analysis of Zizzamia et al. and Chen et al. and the removal of personal data of Hildreth et al. the ability to format data as taught by Jost et al. since the claimed invention is .

Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive.
Applicant's arguments with respect to claims 1-24 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant' s amendments. 
With regards to applicant’s arguments that claims 1-24 are statutory with regards to 35 USC 101, Examiner disagrees.  Applicant’s claims are directed to detecting fraud by analyzing data with machine learning which is an abstract idea.  As emphasized in Alice Corp., abstract ideas are excluded from eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote.  Further, the claims do not amount to significantly more than the abstract idea itself.  In other words, there are no other limitations in the claims that show a patent eligible application of the abstract idea (more than a mere instruction to perform the abstract idea).  Further, by applicant’s own admission, the claimed invention (an abstract idea of crediting service units) is performed on a general purpose computer (“The fraud detection 10computer system 10 could include a computer system such as a server, a network of servers (e.g., a server farm, server cluster, etc.), or any other desired computer system having one or more microprocessors (e.g., one or more microprocessors manufactured by INTEL, Inc.) and executing a suitable operating system such as UNIX, LINUX, etc. Importantly, the network detection engine/module 12 comprises Alice Corp., 134 S.Ct. at 2358; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“And after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”) (citation omitted).  Thus, if a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358 (internal citation omitted).
With regards to applicant’s argument of  “the first computer generates a plurality of variables stored in …a… variable table” recites a technological improvement in machine based learning systems, in that the variables that are generated by the system…automatically improve subsequent machine learning behavior of the network detection module” and “functionality is unquestionably a technological improvement in the function of machine based artificial intelligence systems,” Examiner respectfully disagrees.  The generating of variables to be stored in a table do not effect the functioning of the computer and the limitation of “automatically improving” is a limitation directed to purported merit and results, not to function.   An invocation to use such old technology inthe manner it is intended to be used for its ordinary purpose is both genericand conventional.
At that level of generality, the claims do no more than describe
a desired function or outcome, without providing any limiting
detail that confines the claim to a particular solution to an
identified problem. The purely functional nature of the claim
confirms that it is directed to an abstract idea, not to a concrete
embodiment of that idea.
Affinity Labs of Texas, LLC vy. Amazon.com Inc., 838 F.3d 1266, 1269 (Fed.Cir. 2016).
Enfish, LLC v. Microsoft Corp., No. 2015-2044, slip op. at *11 (Fed. Cir. May 12, 2016). It was contrasted that claims "directed to an improvement in the functioning of a computer" with claims "simply adding conventional computer components to well-known business practices," or claims reciting "use of an abstract mathematical formula on any general purpose computer," or "a purely conventional computer implementation of a mathematical formula," or "generalized steps to be per- formed on a computer using conventional computer activity." Id. at *16-17. The claims are not directed to a specific improvement to computer functionality. Rather, they are 'directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two. 
The present case is different, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem.

Conclusion
Bolton et al. disclose supervised and unsupervised modeling and methods for fraud control (detection and prevention) as well as the use of graph theory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740.  The examiner can normally be reached on Monday-Thursday 6am-3pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/            Primary Examiner, Art Unit 3691